Name: Commission Regulation (EC) No 2196/95 of 18 September 1995 amending Regulation (EEC) No 2191/81 on the granting of aid for the purchase of butter by non- profit-making institutions and organizations
 Type: Regulation
 Subject Matter: cooperation policy;  legal form of organisations;  international trade;  trade policy;  processed agricultural produce;  Asia and Oceania
 Date Published: nan

 Avis juridique important|31995R2196Commission Regulation (EC) No 2196/95 of 18 September 1995 amending Regulation (EEC) No 2191/81 on the granting of aid for the purchase of butter by non- profit-making institutions and organizations Official Journal L 221 , 19/09/1995 P. 0001 - 0001COMMISSION REGULATION (EC) No 2196/95 of 18 September 1995 amending Regulation (EEC) No 2191/81 on the granting of aid for the purchase of butter by non-profit-making institutions and organizationsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EC) No 1538/95 (2), and in particular Article 12 (3) thereof, Whereas Commission Regulation (EEC) No 2191/81 (3), as last amended by Regulation (EC) No 455/95 (4), provides for the granting of aid for the purchase of butter by non-profit-making institutions and organizations; whereas New Zealand butter sold in the United Kingdom may benefit from a reduced rate of duty provided that it fulfils the conditions for categorization as first-class quality in that Member State; whereas the preferential import system for New Zealand butter is consolidated from 1 July 1995 under the Agriculture Agreement concluded during the Uruguay Round of multilateral trade negotiations; whereas Regulation (EC) No 1600/95 of 30 June 1995 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products (5), as amended by Regulation (EC) No 1763/95 (6), fixes the rate of duty applicable to New Zealand butter imported within the tariff quota; whereas, therefore, Regulation (EEC) No 2191/81 should be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Article 2 (3) of Regulation (EEC) No 2191/81 is hereby replaced by the following: '3. The aid referred to in paragraph 1 shall not be granted in addition to the reduction in duty on New Zealand butter referred to in Annex I of Commission Regulation (EC) No 1600/95 (*). The amount of aid referred to in paragraph 1 shall therefore be reduced by the amount of the difference between the Common Customs Tariff duty for butter and the reduced duty. ` Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 September 1995. For the Commission Franz FISCHLER Member of the Commission (*) OJ No L 151, 1. 7. 1995, p. 12.